While I concur in the result reached in the majority opinion, I do not find myself in agreement with those portions of the opinion which imply that the ordinance under attack finds support in the existence of an emergency, or in the fact that the services for the payment of which the bonds are to be sold, were rendered by police and firemen. The latter part of the opinion, upholding the power of the city council to pass the ordinance as a proper exercise of its discretion in the management of the city's finances, is entirely right, and in my opinion, is all that the court was called upon to say.
The problem confronting the city of Seattle by reason of the court's decision in the case of State ex rel. Knez v. Seattle,176 Wash. 283, 28 P.2d 1020, 33 P.2d 905, would be precisely the same if any group of city employees other than police and firemen had been required under compulsion to waive a part of their compensation as fixed by existing salary ordinances. The city would be faced with the problem of meeting a present indebtedness, either by an issue of warrants, payable in order as funds accrued, or by the sale of bonds to raise funds for immediate payment. The apparent legal obstacle to the sale of bonds is the fact that the city has already passed its constitutional limit of indebtedness. But the proposed bonds do not create an additional debt, since the proceeds are to be used exclusively in the satisfaction of an existing valid debt.
STEINERT, J., concurs with GERAGHTY, J.